                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

KRYSTAL M. BROOKS,

                    Plaintiff,
      v.
                                                         Case No. 17-cv-699-wmc
ANDREW M. SAUL,
Commissioner of Social Security

                    Defendant.


                            JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew M. Saul, Commissioner of Social Security and against plaintiff Krystal

M. Brooks affirming the Commissioner’s decision and dismissing this case.




       s/ K. Frederickson, Deputy Clerk                             9/25/2019
        Peter Oppeneer, Clerk of Court                                 Date
